                                    ORDER LIFTING STAY

       This matter is before the court consistent with the court’s Order [82] staying this case

pending a ruling on the [80] motion to dismiss for lack of personal jurisdiction. On November 14,

2019, the district judge assigned to this case granted the motion to dismiss for lack of personal

jurisdiction. Doc. #93. Therefore, the stay of this case should be lifted.

       IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED and a case management conference will be set by further notice of the court.

       SO ORDERED, this November 15, 2019.


                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
